  Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 1 of 22 PageID #:2227




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOHN DOE,                                        )
                                                 )
               Plaintiff,                        )
                                                 )          No. 17-cv-06656
       v.                                        )
                                                 )          Judge Andrea R. Wood
LAW SCHOOL ADMISSION COUNCIL                     )
INC.,                                            )
                                                 )
               Defendant.                        )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff John Doe alleges that Defendant Law School Admission Council, Inc. (“LSAC”)

violated the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12189, by failing to provide

him proper accommodations for the Law School Admission Test (“LSAT”). Doe filed this suit

against LSAC seeking damages, as well as injunctive relief pursuant to 42 U.S.C. §§ 2000a-3 and

12188(a)(2). Pursuant to Federal Rule of Civil Procedure 11 and this Court’s inherent sanctioning

authority, LSAC has moved for sanctions (Dkt. No. 38) against Doe and his counsel, Maurice

James Salem (“Attorney Salem”), for submitting fraudulently prepared exhibits in support of

Doe’s motion for a preliminary injunction (Dkt. No. 21). Pursuant to Rule 11, Doe has filed a

cross-motion for sanctions against LSAC and its counsel, Robert A. Burgoyne (“Attorney

Burgoyne”), alleging that Burgoyne threatened Doe’s expert witness to obtain a false declaration

from her. (Dkt. No. 68.) The Court held evidentiary hearings regarding the parties’ cross-motions

for sanctions on July 17, 2018, and August 6, 2018. (Dkt. Nos. 103, 109.) Based on the

evidentiary record and for the reasons described below, the Court grants in part and denies in part

LSAC’s motion and denies Doe’s motion.
    Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 2 of 22 PageID #:2228




                                           BACKGROUND

        John Doe 1 has filed this action against LSAC alleging various violations of the ADA and

seeking injunctive relief requiring LSAC to provide him with his requested testing

accommodations. Doe argues that LSAC violated the ADA by employing a vague, unreasonable,

and subjective standard in determining which professionals are qualified to recommend

accommodations on behalf of LSAT test takers.

        On October 23, 2017, Doe moved for a preliminary injunction requesting that the Court

order LSAC to allow him to take the December 2017 LSAT over a three-day period in an isolated

place within ten miles of his home, release his exam score within one day of when he completed

the test, and expunge all records of his prior LSAT scores. (Dkt. No. 20.) Doe’s memorandum in

support of his motion includes several exhibits, including his high school Individualized

Education Program report (“IEP”) and two letters from Dr. Diane Egan 2 recommending

accommodations for Doe’s emotional disturbance and attention-deficit disorder. (Dkt. No. 21.)

LSAC filed its opposition to Doe’s motion for a preliminary injunction on November 6, 2017

(Dkt. No. 29), to which Doe replied one week later. (Dkt. No. 31.)

        The Court held a preliminary injunction hearing on November 20, 2017. (Dkt. No. 42.) On

November 27, LSAC submitted a motion to supplement the preliminary injunction hearing record

and to ask this Court, pursuant to Rule 11 and the Court’s inherent authority, to impose sanctions

upon Doe and his counsel, Attorney Salem, for fabricating evidence. (Dkt. No. 38.) LSAC


1
  The Court previously granted Plaintiff John Doe leave to proceed anonymously in this case because of
the personal medical issues it raises. (See Sept. 30, 2018 Order, Dkt. No. 116.)
2
  Doe’s amended complaint refers to Dr. Egan as “Dr. Diana Egan.” (Am. Compl. ¶ 21, Dkt. No. 56.) Dr.
Egan submitted a declaration that spells her first name “Diane.” (See Def.’s Emergency Mot. to Suppl. the
Prelim. Inj. Hr’g R. and for Sanctions (“Def.’s Sanctions Mot.”), Ex. 1, Dr. Diane L. Egan Decl. (“Egan
Decl.”), Dkt. No. 38-1.) For the purposes of this Opinion, the Court uses Dr. Egan’s own spelling of her
first name.



                                                   2
  Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 3 of 22 PageID #:2229




included with its motion a declaration signed by Dr. Egan dated November 21, 2017, disavowing

the two letters Doe submitted to LSAC under her name. (See Def.’s Sanctions Mot., Ex. 1, Egan

Decl.) Dr. Egan declares under penalty of perjury that she signed the first letter, dated July 25,

2017 (“July 25 Letter”), but never drafted, signed, or authorized another person to sign the second

letter, dated September 5, 2017 (“September 5 Letter”). (Id. ¶¶ 5, 9.) Moreover, although Dr. Egan

signed the July 25 Letter, she did not draft it, “was not sure what the purpose of the letter was,”

and believes that she made a mistake in signing it. (Id. ¶ 5.) While the July 25 Letter contains

statements that Dr. Egan completed a diagnosis for Doe, she attests she never made such a

diagnosis and is not trained to diagnose mental disorders (Id. ¶¶ 6–8.) LSAC argues that in light of

Doe’s alleged fraud, the Court should dismiss Doe’s case with prejudice and order his counsel to

pay its attorneys’ fees and costs associated with the case.

       On November 27, 2017, Attorney Salem submitted a declaration of his own in opposition

to LSAC’s motion, stating under penalty of perjury that Dr. Egan drafted the July 25 Letter based

on a prior draft of his and that she placed it on her own professional letterhead. (Attorney Maurice

Salem Decl. in Opp’n to Def.’s Sanctions Mot. (“Salem Decl.”) ¶¶ 7–9, Dkt. No. 41.) Attorney

Salem also asserts that he drafted the September 5 Letter, that he read it to Dr. Egan over the

phone, and that she approved it and gave him permission to attach her typed signature. (Id. ¶ 18.)

       On March 19, 2018, Doe filed a cross-motion pursuant to Rule 11 asking this Court to

sanction LSAC and Attorney Burgoyne. (Pl.’s Mot. for Sanctions Against Def. LSAC and its

Att’y Robert Burgoyne (“Pl.’s Sanctions Mot.”), Dkt. No. 68.) Doe contends that Attorney

Burgoyne blackmailed Dr. Egan into signing her declaration and testifying in support of her

declaration at her deposition. Doe’s motion includes a declaration by Attorney Salem. (See Pl.’s

Sanctions Mot., Ex. 1, Decl. of Attorney Maurice Salem in Supp. of Pl.’s Sanctions Mot. (“Salem




                                                  3
    Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 4 of 22 PageID #:2230




Decl. II”), Dkt. No. 68-1.) Attorney Salem asserts that on November 21, 2017, he received a call

from Dr. Robin Snead, the family friend who referred him and John Doe to Dr. Egan. (Id. ¶ 20.)

According to Attorney Salem, Dr. Snead explained that Dr. Egan had just been on a phone call

with Attorney Burgoyne and that she seemed “very worried and afraid,” which had “something to

do with her not being licensed in Illinois.” (Id.) Doe argues that Dr. Egan retracted her earlier

letters because Attorney Burgoyne told her that if she did not do so, he would reveal that she was

not a licensed psychologist. (Mem. of Law in Supp. of Pl.’s Sanctions Mot. (“Pl.’s Sanctions

Mem.”), Dkt. No. 69.) Doe requests that the Court sanction LSAC by allowing him to take the

LSAT with unlimited time, pay all his attorneys’ fees and costs, and pay a $10 million fine. 3 (Pl.’s

Sanctions. Mem. at 7.)

                                     EVIDENTIARY RECORD

        In April 2018, this Court scheduled an evidentiary hearing on the parties’ cross-motions

for sanctions. (Dkt. No. 75.) Dr. Egan, Dr. Snead, Attorney Burgoyne, John Doe, and Attorney

Salem testified at the hearings, which took place on July 17, 2018, and August 6, 2018. The

follows summarized the evidence adduced at those hearings as well as the paper record.

        According to Attorney Salem, Dr. Snead recommended that he and John Doe meet with

Dr. Egan regarding a letter for accommodations because Dr. Egan was a psychologist with

extensive experience working with learning disabilities. (Attorney Maurice Salem Test., Aug. 6,

2018 Hr’g (“Salem Test.”), 257:1–5, Dkt. No. 137.) Dr. Egan is an independent contractor who

works in Dr. Snead’s office. (Dr. Diane L. Egan Test., July 17, 2018 Hr’g (“Egan Test.”), 31:21–

32:3, Dkt. No. 136.) On July 28, 2017, Dr. Snead sent a text message to Attorney Salem to let him

know that Dr. Egan wanted him to bring a proposed letter to their appointment for her to sign.

3
 Doe’s memorandum requests that LSAC pay $100 million in damages for its alleged violation. (Pl.’s
Sanctions Mem. at 7.) At the evidentiary hearing on July 17, 2018, Doe orally amended the request to $10
million. (Tr. of July 17, 2018 Evidentiary Hr’g at 191:25–192:16, Dkt. No. 136.)



                                                   4
    Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 5 of 22 PageID #:2231




(Pl.’s List of Confidential and Sealed Exs. for the July 17, 2018 Sanctions Hr’g (“Pl.’s Hr’g

Exs.”), Ex. D at 12, Dkt. No. 107-2; Dr. Robin Dale Snead Test., July 17, 2018 Hr’g (“Snead

Test.”), 122:16–24, Dkt. No. 136; Salem Test. 257:6–10.) Dr. Egan denies ever requesting that

Attorney Salem bring a proposed letter to the meeting. (Egan Test. 65:9–12.) To Dr. Egan’s

recollection, Dr. Snead never asked her to do an evaluation of Doe, but she asked if she could

meet with “a friend who was having issues with his son about what—he had just graduated from

college and what he might continue to do.” (Id. at 34:20–24, 35:15–19.) Dr. Egan did not charge

Doe or Attorney Salem for the appointment. (Id. at 35:2–4.)

        Sometime in late July 2017, Dr. Egan, Doe, and Attorney Salem had a meeting 4 (“July

Meeting”). Attorney Salem brought a proposed draft of the July 25 Letter with him, as well as a

copy of John Doe’s IEP from high school. (Salem Test. 257:8–10.) The July Meeting lasted

somewhere between two and four hours. 5 Attorney Salem was present in the room throughout the

meeting. (Egan Test. 35:11–14.) John Doe testified that he and Attorney Salem brought up his

diagnosis and LSAT accommodations immediately upon arriving at Dr. Egan’s office. (John Doe

Test. 216:24–217:1.) Doe recalled that Dr. Egan asked him questions about his relationships with

his peers, his family, his accommodations, and also spoke about herself. (Id. at 217:22–218:6.)

Attorney Salem also asked Dr. Egan several questions during the meeting. (Id. at 219:15–18.)

Attorney Salem testified that Dr. Egan “asked questions that a psychologist would ask,” spoke

4
 It is not clear from the record exactly when in July 2017 this meeting took place. Dr. Snead and Attorney
Salem’s text messages reflect that on July 27, 2017, Dr. Snead told Attorney Salem that he and Doe had an
“appointment tomorrow” with Dr. Egan, and on July 28th, Dr. Snead told Attorney Salem to bring a
proposed letter to the meeting. (Pl.’s Hr’g Exs., Ex. D at 11–22.) However, the letter Attorney Salem
brought to the meeting is dated July 25, 2017. (Id. Ex. A at DLE 0010, Dkt. No. 107-1; Salem Test. 266:7–
11.) Dr. Egan testified that she believed the meeting took place on July 25th. (Egan Test. 34:11–16.)
5
  Attorney Salem testified that the meeting lasted from 11:00 a.m. until nearly 3:00 p.m. (Salem Test.
257:11–14.) John Doe testified that the meeting lasted close to four hours. (John Doe Test., Aug. 6, 2018
Hr’g (“John Doe Test.”), 217:17–18, Dkt. No. 137.) According to Dr. Egan, the meeting could not have
lasted longer than two hours and fifteen minutes. (Egan Test. 35:5–10.)



                                                    5
  Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 6 of 22 PageID #:2232




about her own family, and ultimately diagnosed Doe with attention-deficit disorder. (Salem Test.

257:18–23.)

       Dr. Egan testified that she did not complete an evaluation of John Doe at the July Meeting.

(Egan Test. 38:3–9.) Attorney Salem answered many of the questions Egan directed at Doe. (Id. at

40:6–8.) In Dr. Egan’s view, she could not possibly have completed a diagnosis of John Doe

while Attorney Salem was in the room, particularly when he was so involved in answering her

questions. (Id. at 87:17–23). As to Doe’s medical records, Dr. Egan received only a copy of his

high school IEP, which she considered “null and void,” as Doe was a college graduate at that

point. (Id. at 38:10–14.)

       I.      July 25 Letter

       The July 25 Letter is addressed to the LSAC and signed “Dr. Diane L. Egan.” (Pl.’s Hr’g

Exs., Ex. E at 30–31.) The letter explains that Dr. Egan completed a diagnosis of John Doe,

reviewed his full medical record, and determined that he suffered from emotional disturbance and

attention-deficit disorder. (Id.) After providing an overview of the testing accommodations John

Doe received in high school and college, the letter concludes by stating that Doe should be

provided a five-day period over which to take the LSAT. (Id.)

       The parties disagree as to who ultimately authored the July 25 Letter. Attorney Salem

testified that he provided Dr. Egan a one-page draft during the July Meeting. (Pl.’s Hr’g Exs., Ex.

A at DLE 0010; Salem Test. 266:7–11.) According to Attorney Salem, Dr. Egan then drafted the

two-page July 25 Letter, placed it on her professional letterhead, and signed it. (See Pl.’s Hr’g

Exs., Ex. E at 30–31, Dkt. No. 107-2; Salem Test. 260:3–10, 266:12–16.) The only significant

difference between the two documents—apart from the date and letterhead—is that Attorney

Salem’s draft offers LSAC the use of Dr. Snead and Dr. Egan’s office to administer John Doe the




                                                 6
    Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 7 of 22 PageID #:2233




LSAT, while the July 25 Letter does not. (Compare Pl.’s Hr’g Exs., Ex. A at DLE 0010, with id.

Ex. E at 30–31.)

        According to Dr. Egan, the write-up that Attorney Salem gave her during the July Meeting

was a two-page, not one-page, document. (Egan Test. 56:18–23.) Upon seeing a copy of Attorney

Salem’s one-page draft during the evidentiary hearing, Egan testified that she recognized parts of

the document. (Id. at 77:13–78:4.) Dr. Egan remembered that she quickly read and signed a two-

page document she received from Attorney Salem at the end of the July Meeting because she

needed to return to her work. (Id. at 39:14–18.) She felt “very intimidated” by the situation and

did not want to disappoint her colleague, Dr. Snead. (Id. at 40:1–10.) As Dr. Egan testified:

“unfortunately, my mistake was is [sic] that I felt I was exhausted, I was in a time crunch, this was

pushed at me, and I unfortunately made a terrible mistake and I signed it.” (Id. at 88:24–89:2.)

        Attorney Salem let Dr. Egan keep a copy of his write-up after the July Meeting and asked

her to take anything out with which she was uncomfortable. (Id. at 56:24–57:1.) Egan recalled

removing the language offering LSAC the use of her office to administer the LSAT to Doe over a

five-day period. (Id. at 56:24–57:8.) But Dr. Egan insisted that some of the language she took out

of her version remained in the July 25 Letter that Doe sent to LSAC. (Id. at 57:6–8.) Dr. Egan

acknowledged that sometime after the July Meeting, she or her husband added her letterhead to

her version of the letter. (Id. at 75:17–22). But she was adamant in testifying that she neither

drafted nor signed the final July 25 Letter that Doe submitted to LSAC. 6 (Id. at 37:16–20, 85:8–

14.) Dr. Egan did not recollect how she provided her edits to John Doe and Attorney Salem. (Id. at



6
 Dr. Egan’s testimony at the July 17, 2018 evidentiary hearing that she did not sign the July 25 Letter
contradicts her prior declaration. In that declaration, she attests: “Two letters were included with the
subpoena. The first was dated July 25, 2017, and has my handwritten signature (the ‘July 25 letter’). . . . I
did not draft the July 25 letter. . . . I was asked to sign it and I did so.” (Def.’s Sanctions Mot., Ex. 1, Egan
Decl. ¶¶ 4–5.)



                                                       7
    Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 8 of 22 PageID #:2234




85:22–86:2.) John Doe testified that he picked up the signed July 25 Letter in person at Dr. Egan’s

office within around a week of the July Meeting. (John Doe Test. 222:1–12.)

        II.     September 5 Letter

        The September 5 Letter is addressed to LSAC and signed in typewritten text “/s/Dr. Diane

Egan.” (See Def.’s Exs. to Dr. Diane. L. Egan Dep., Mar. 2, 2017 (“Def.’s Exs. to Egan Dep.”),

Ex. H at 35–36, Dkt. No. 95.) The letter purports to respond to LSAC’s decision denying John

Doe’s requested accommodations and provide “objective-based evidence” explaining why Doe is

entitled to take the LSAT over five full days:

        I am an impartial and independent doctor. I have conducted a full and complete
        evaluation that I believe is required to determine [Doe’s] disability and the
        accommodations that he would require. I also reviewed [Doe’s] history to find any
        professional or doctor whose evaluation or recommended accommodations differs
        from what is being requested. None exist. The result of my evaluation constitutes
        objective evidence of [Doe’s] disability because it is based on [Doe’s] historical
        medical records and his reactions and responses to my evaluations.

(Id. at 35.) The September 5 Letter also provides a detailed explanation of how the testing facility

and conditions at the Doe’s last LSAT prevented him from performing effectively on the exam.

(Id. at 36.) The letter adds that Doe’s “medical doctor, Dr. Snead, also has the staff and facility to

provide such accommodations, if requested.” (Id.)

        Attorney Salem and Dr. Egan’s recollections of the events that led Attorney Salem to

submit the September 5 Letter to the LSAC vary significantly. Accordingly, the Court discusses

Attorney Salem and Dr. Egan’s accounts separately below. 7

                A.      Attorney Salem’s Recollection of Events

        Attorney Salem testified that he emailed Dr. Egan on August 31, 2017 to inform her that

the LSAC had rejected John Doe’s proposed accommodations for the September 2017 LSAT.


7
  The Court does not discuss John Doe’s testimony regarding the September 5 Letter because he testified
that he did not know who prepared the letter. (John Doe Test. 215:5–7.)



                                                   8
  Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 9 of 22 PageID #:2235




(Pl.’s Hr’g Exs., Ex. A at DLE 0011; Salem Test. 266:17–21.) Based on his phone records,

Attorney Salem claimed that he knows he spoke to Egan about revising the July 25 Letter for

purposes of John Doe’s appeal at least once over the phone, on September 1, 2017, for around two

minutes. (Salem Test. 260:13–261:9, 298:3–15.) During that call or another call on or around that

day, Dr. Egan dictated the two-page single-space September 5 Letter to Attorney Salem over the

phone, as she was on vacation without internet at the time. (Id. at 294:1–17.) Attorney Salem then

typed up the September 5 Letter based on their conversation. (Id.)

       On September 3, 2017, Attorney Salem sent Dr. Egan the proposed draft via email, but

never received a response. (Pl.’s Hr’g Exs., Ex. A at DLE 0020; Salem Test. 300:7–13, 301:2–4.)

On September 4, 2017, Attorney Salem emailed Dr. Egan again, asking for confirmation that she

had received the letter, as it was due September 5. (Pl.’s Hr’g Exs., Ex. A. at DLE 0020; Salem

Test. 301:8–15.) Attorney Salem also sent Dr. Egan a text message on September 4 about the

deadline, which she did not answer. (Def.’s Exs. to Egan Dep., Ex. F, Dkt. No. 93; Salem Test.

303:2–9.) On September 5, Attorney Salem texted Dr. Snead in the hopes that she would be able

to get in touch with Dr. Egan. (Pl.’s Hr’g Exs., Ex. D at 13; Salem Test. 303:16–304:7.) Though

Attorney Salem was not able to get in touch with Dr. Egan prior to LSAC’s deadline, he typed her

name under the sign-off following a “/s/” symbol to represent a digital signature. (See Def.’s Exs.

to Egan Dep., Ex. H at 35–36.) Attorney Salem said that he submitted the September 5 Letter

without Egan’s final approval “based on my conversation with her on the phone and based on

what she said to me, particularly when she said make sure you get it in on time on the phone call

conference I had with her.” (Salem Test. 311:5–9.) Around 11:00 p.m. on September 5, Dr. Snead

texted Attorney Salem to let him know she had been unable to reach Dr. Egan that day. (Pl.’s Hr’g

Exs., Ex. D at 13–14; Salem Test. 305:3–9.) Attorney Salem replied, “It’s okay. I just wrote her




                                                9
    Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 10 of 22 PageID #:2236




position from her first report and submitted it. I emailed a revision to her. Thank you Robin.”

(Pl.’s Hr’g Exs., Ex. D at 14; Salem Test. 305:10–18.)

        Attorney Salem testified that Dr. Egan approved the September 5 Letter after she came

back from vacation. (Salem Test. 306:5–10.) In support of that claim, Attorney Salem explained

that Dr. Egan never rejected his changes, and that sometime after September 5th, Dr. Snead

confirmed that Dr. Egan had received the letter and thought it was fine. 8 (Id. at 306:10–21, 309:6–

8.) Attorney Salem never personally informed Egan that he submitted the September 5 Letter to

LSAC with her signature attached. (Id. at 308:20–309:5.)

                B.      Dr. Egan’s Recollection of Events

        According to Dr. Egan, after the July Meeting, she never saw or heard from Attorney

Salem again until the present lawsuit began. (Egan Test. 74:23–75:2.) Dr. Egan denies that she

ever spoke to Attorney Salem over the phone on or around September 1, 2017. (Id. at 75:9–16.)

Additionally, she never opened or read any of Attorney Salem’s emails. (Id. at 63:3–5, 93:4–11.)

        Dr. Egan told the Court that she and her husband left for a vacation on September 1, 2017

and returned on September 8th. (Id. at 50:6–10.) While she did not have email access during her

vacation, (id. at 50:16–19), Dr. Egan learned from her husband that Attorney Salem was

attempting to get in touch with her (id. at 59:6–14). Because Dr. Snead was supposed to join their

vacation, Dr. Egan’s husband had called Dr. Snead to inform her that they had no electricity on

their trip. (Id. at 59:6–9.) During that call, Dr. Snead relayed to Dr. Egan’s husband that Attorney

Salem “had been calling every 15 minutes trying to find out how” to get in touch with Dr. Egan.

(Id. at 59:10–12.)



8
 When asked whether she recalled speaking with Dr. Egan and her husband about the September 5 Letter
after they returned from their trip, Dr. Snead testified only that she told them that Attorney Salem was
“looking for them about a letter.” (Snead Test. 131:9–12.)



                                                  10
  Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 11 of 22 PageID #:2237




        Dr. Egan testified that she had no intention of signing the September 5 Letter, which was

why even after her vacation ended, she did not look at or answer any of Attorney Salem’s emails.

(Id. at 59:21–24, 93:4–11.) She first saw the September 5 Letter during her deposition. (Id. at

40:20–41:14.) According to Dr. Egan, she never discussed the contents of the September 5 Letter

with Attorney Salem and never authorized him or John Doe to submit it to LSAC with her

signature. (Id. at 41:19–25, 42:7–19.)

        III.    Dr. Egan’s Declaration of November 21, 2017

        On November 21, 2017, Dr. Egan and LSAC Attorney Burgoyne had a phone conversation

regarding the letters Doe submitted to LSAC under Dr. Egan’s name. (Egan Test. 42:20–22;

Attorney Robert A. Burgoyne Test., July 17, 2018 Hr’g (“Burgoyne Test.”), 168:4–17, Dkt. No.

136.) As a result of that phone call, Dr. Egan signed a declaration retracting the July 25 and

September 5 Letters. (Def.’s Sanctions Mot., Ex. 1, Egan Decl.) Dr. Egan attests that though she

signed the July 25 Letter, she did not draft it, regretted signing it, and has since realized that it

contains certain false statements. (Id. ¶¶ 5–7.) Specifically, Dr. Egan denies having diagnosed

John Doe and states that she does not have the training to diagnose mental impairments such as

attention-deficit disorder. (Id. ¶¶ 7–8.) According to her declaration, Dr. Egan did not write, sign,

or authorize anyone to sign the September 5 Letter on her behalf. (Id. ¶ 9.)

        Doe argues that Dr. Egan signed her declaration retracting the July 25 and September 5

Letters solely because Attorney Burgoyne threatened her on their November 21 call:

        It is obvious to any reasonable person that only after the first call from LSAC’s
        attorney, Mr. Burgoyne, did Dr. Egan become very worried and frighten [sic]. So
        much so that she consulted with an attorney for help; she gave Dr. Snead the
        impression that she was very worried and frightened. However, the most telling act
        of Dr. Egan’s fear is the signing a [sic] false declaration that clearly contradicts her
        life’s education, experience and evaluation of Plaintiff’s disability. The only
        possible thing that could have caused such fear is the fact that Dr. Egan was
        licensed in Ohio and not in Illinois.




                                                   11
 Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 12 of 22 PageID #:2238




(Pl.’s Sanctions Mem. at 5.) Dr. Egan, Attorney Burgoyne, Dr. Snead, and Attorney Salem all

testified as to that phone call on November 21, 2017, and Dr. Egan’s emotional state during and

after the call. Because Dr. Egan, Attorney Burgoyne, and Dr. Snead testified as to their first-hand

knowledge of the call and its effect on Dr. Egan, the Court finds their testimony relevant and

recounts their recollections below. However, Attorney Salem did not testify as to any personal

knowledge of the call or its effect on Dr. Egan. Accordingly, the Court does not find Attorney

Salem’s testimony relevant and does not recount it.

               A.     Dr. Egan’s Recollection of Events

       Dr. Egan called Attorney Burgoyne shortly after she received a subpoena from LSAC

related to the present case. (Egan Test. 42:20–22.) According to Dr. Egan, when Attorney

Burgoyne returned her call on November 21, 2017, they had “a very light conversation,” during

which Attorney Burgoyne asked about her involvement drafting the letters LSAC had received

regarding John Doe’s accommodations. (Id. at 43:1–5, 84:25–85:5.) Dr. Egan was surprised to

hear on the call that Salem had submitted a declaration to the Court stating that he had been

preparing her as an expert witness in the present case, as he had never communicated that to her.

(Salem Decl. ¶ 11; Egan Test. 43:14–17.) Attorney Burgoyne also explained the legal aspects of

the case to her, which Egan found “very, very comforting.” (Egan Test. 43:17–19.) Dr. Egan

denies that Attorney Burgoyne ever threatened her or demanded that she retract the letters

submitted under her name. (Id. at 43:20–25.) Moreover, Dr. Egan said the question of her license

never came up during her call with Attorney Burgoyne. (Id. at 104:24–105:8.) After their phone

call, Dr. Egan felt angry because she found it “unbelievable” that Attorney Salem signed her name

to a letter without her permission and submitted it to LSAC. (Id. at 105:8–10.) After speaking to

Attorney Burgoyne, Dr. Egan felt she needed legal representation. (Id. at 104:9–11.)




                                                12
 Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 13 of 22 PageID #:2239




       Shortly after their call, Attorney Burgoyne sent Dr. Egan a draft declaration over email,

with a note requesting that she review it and let him know of any changes she wanted to make.

(Def.’s Exs. to Egan Dep., Ex. H at 16–17; Egan Test. 44:6–19.) Dr. Egan testified that she agreed

with the declaration, except that she made one edit to her age. (Egan Test. 46:1–19.) She made the

decision to sign the declaration because she felt it was her “civic duty” to respond to the facts

presented on both sides of the case. (Id. at 108:16–22.)

               B.      Attorney Burgoyne’s Recollection of Events

       Attorney Burgoyne testified that on November 21, 2017, he returned a call from Dr. Egan

and explained to her that he “was trying to sort out how those two letters came to be prepared.”

(Burgoyne Test. 168:4–17.) On that call, Dr. Egan told Attorney Burgoyne that she did not believe

the contents of the July 25 Letter were accurate and that she had never seen the September 5

Letter. (Id. at 168:18–24.) Attorney Burgoyne denies that he threatened or blackmailed Dr. Egan

in any way, or that the issue of her license ever came up on their November 21 call. (Id. at 169:2–

15.) Attorney Burgoyne testified that he had no independent knowledge of Dr. Egan’s licensure

status. (Id. at 174:17–20.) To Attorney Burgoyne’s recollection, his demeanor on the call was

“cordial and polite.” (Id. at 169:13–15.)

       Within a few hours of the November 21 call, Attorney Burgoyne sent Dr. Egan a draft

declaration based on their conversation and asked that she call him if she felt uncomfortable with

any of the statements included. (Def.’s Exs. to Egan Dep., Ex. H at 16–17; Burgoyne Test.

169:18–170:15.) Attorney Burgoyne testified that Dr. Egan’s only change to his draft was to her

age. (Burgoyne Test. 171:14–16.)




                                                 13
 Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 14 of 22 PageID #:2240




               C.      Dr. Snead’s Recollection of Events

       John Doe supports his motion for sanctions with a declaration from Attorney Salem

attesting that “[a]fter the first telephone call that Dr. Egan had with Burgoyne, November 21,

2017, Dr. Snead called me stating that Dr. Egan is very worried and afraid. Dr. Snead said it had

something to do with her not being licensed in Illinois.” (Pl.’s Sanctions Mot., Ex. 1, Salem Decl.

II ¶ 20.) At the evidentiary hearing on July 17, 2018, Dr. Snead did not testify as to Dr. Egan’s

behavior after the November 21 call, but she did note that Dr. Egan seemed upset after receiving

her October 31st subpoena for all materials relevant to the present case. (Snead Test. 125:19–

126:12). Dr. Snead did not offer an opinion as to why Dr. Egan was upset. Dr. Snead said that at

some point later, she learned from Attorney Salem that Dr. Egan was not licensed to practice

psychology in Illinois. (Id. at 126:13–21.)

       Though Dr. Snead did not testify at the evidentiary hearing about Dr. Egan’s behavior after

the November 21 call, she discussed it at her deposition on March 20, 2018. Dr. Snead said that

Dr. Egan “was just very upset about being involved after the conversation.” (Dr. Robin Snead

Dep., Mar. 20, 2018 (“Snead Dep.”) 61:23–62:8, Dkt. No. 98.) Dr. Egan expressed anger towards

Attorney Salem and even towards Dr. Snead for getting her involved with him. (Id. at 62:20–24.)

When asked directly whether Dr. Egan was angry with LSAC or its counsel, Dr. Snead responded

that Dr. Egan “was upset about the whole thing.” (Id. at 63:1–4.) Dr. Egan did not say anything to

Dr. Snead about being threatened or bring up the issue of her license after she got off the phone

with Attorney Burgoyne on November 21. (Id. at 61:8–22, 63:12–17.)

                                          DISCUSSION

       To impose any sanction under the Federal Rules of Civil Procedure or in the exercise of

the Court’s inherent authority—including dismissal with prejudice—the Court must find by at




                                                14
 Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 15 of 22 PageID #:2241




least a preponderance of the evidence that a party or attorney engaged in sanctionable conduct.

Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 776–82 (7th Cir. 2016).

       Whenever an attorney presents a pleading or motion to the Court, that attorney certifies

pursuant to Federal Rule of Civil Procedure 11(b) that the document is not being presented for any

improper purpose, such as harassing a party or causing unnecessary delay, and that its factual

contents have sufficient evidentiary support. Fed. R. Civ. P. 11(b)(1), (3). If the Court determines

that an attorney has violated Rule 11(b), it may impose an appropriate sanction. Fed. R. Civ. P.

11(c)(1). Such sanctions should be limited to “what suffices to deter repetition of the conduct or

comparable conduct by others similarly situated.” Fed. R. Civ. P. 11(c)(4). A Rule 11 sanction

may include nonmonetary directives, penalties, or, if warranted, a requirement to pay all

reasonable attorneys’ fees resulting from the violation. Id. “In general, the district court enjoys

broad discretion in setting a sanction award that it believes will serve the deterrent purpose of

Rule 11.” Divane v. Krull Elec. Co., 319 F.3d 307, 314 (7th Cir. 2003). When ordering the

payment of attorneys’ fees under Rule 11, the Court “has an obligation to award only those fees

which directly resulted from the sanctionable conduct.” Id. District courts also have inherent

power outside of the Rules to sanction parties for abusing the judicial system or acting in bad faith

in the course of litigation. Methode Elecs., Inc. v. Adam Techs., Inc., 371 F.3d 923, 927 (7th Cir.

2004) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991)).

       Here, as a sanction for Attorney Salem’s alleged submission of false documentation to the

Court, LSAC has requested that the Court order Salem to reimburse all its attorneys’ fees and

dismiss Doe’s case with prejudice. “[D]ismissal is a harsh sanction.” Jimenez v. Madison Area

Tech. Coll., 321 F.3d 652, 657 (7th Cir. 2003). But the Seventh Circuit has recognized that

dismissal may be appropriate where the underlying conduct is so “egregious” and “deceptive that




                                                 15
 Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 16 of 22 PageID #:2242




the filing of [the] baseless claim amount[s] to a veritable attack on our system of justice.” Id.

(affirming the district court’s dismissal of the plaintiff’s discrimination case based on its finding

that the plaintiff falsified the underlying documents that gave rise to her claims). “Although

dismissal with prejudice is a permissible judicial sanction for fraud on the court, the general rule is

that before dismissing a suit with prejudice as a sanction for misconduct a court should consider

the adequacy of a less severe sanction . . . .” Oliver v. Gramley, 200 F.3d 465, 466 (7th Cir. 1999)

(internal citations omitted) (but holding, nevertheless, that the district court was not required to

consider a lesser sanction than dismissal where “the plaintiff’s fraud is criminal in character and

would if undetected destroy a legitimate and dispositive defense”).

        I.     LSAC’s Motion for Sanctions Against Doe and Salem

       Having considered the full record, including the evidence adduced at the evidentiary

hearing, the Court finds by a preponderance of the evidence that Attorney Salem engaged in

sanctionable conduct with respect to the September 5 Letter but makes no such finding as to the

July 25 Letter. In reaching this conclusion, the Court does not mean to endorse the questionable

conduct by Attorney Salem with respect to the July 25 Letter.

       Specifically, as to the July 25 Letter, the record shows that Attorney Salem submitted to

LSAC, and subsequently to the Court, the same letter that Dr. Egan reviewed, edited, and signed.

While Dr. Egan testified at the hearing on July 17, 2018 that she did not sign the July 25 Letter

that Attorney Salem ultimately provided to LSAC, her prior declaration contradicts that

testimony. (Compare Egan Test. 37:16–20, with Def.’s Sanctions Mot., Ex. 1, Egan Decl. ¶¶ 4–5.)

Additionally, Dr. Egan testified that she or her husband placed the July 25 Letter on her

professional letterhead and that she removed language offering LSAC the use of Dr. Snead’s

office as a testing facility for Doe. (Egan Test. 56:24–57:8, 75:17–22.) That change is reflected in




                                                 16
  Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 17 of 22 PageID #:2243




the final July 25 Letter. (Pl.’s Hr’g Exs., Ex. E at 30–31.) The Court does not find it credible that

Dr. Egan would provide her letterhead, request edits, and then refuse to sign the July 25 Letter.

        Dr. Egan testified that she signed a draft of the letter she read only briefly at the end of the

July Meeting because she felt intimidated by Attorney Salem and his relationship with Dr. Snead.

(Egan Test. 40:1–10.) Dr. Egan may well have felt pressured to do a favor for a close friend of her

colleague, but there is nothing to indicate that Doe or Attorney Salem actually threatened her or

used any force to obtain her signature. Additionally, Dr. Egan signed a draft of the July 25 Letter

at the July Meeting. The record indicates that sometime later, outside the presence of Doe and

Attorney Salem, Dr. Egan fully reviewed that draft, made changes, placed it on her letterhead, and

signed the July 25 Letter that Attorney Salem ultimately provided to LSAC.

        While Attorney Salem might not have engaged in sanctionable conduct as to the July 25

Letter, his behavior still raises ethical questions. He attested to the Court that he wrote the initial

draft of the July 25 Letter (Salem Decl. ¶¶ 7–9), which contained several dubious statements he

should have understood were false. First, the draft stated that Dr. Egan had reviewed Doe’s full

medical record, when in fact Doe brought only his high school IEP to the July Meeting. Second,

the draft asserted that Dr. Egan conducted a psychological diagnosis of Doe. The testimony of

Doe, Attorney Salem, and Dr. Egan concerning the July Meeting undermine that statement, as

those witnesses all agree that Attorney Salem never left the room while Dr. Egan and Doe were

speaking. The Court is skeptical that even a person outside the field of psychology could expect a

professional to diagnose an adult based on a nonconfidential conversation with another person,

namely, Attorney Salem, present. Despite these issues, however, it appears that Attorney Salem

had a good-faith basis for his belief that Dr. Egan was a psychologist. Therefore, his reliance upon

the July 25 Letter, once Dr. Egan had signed off on it, does not constitute sanctionable conduct.




                                                  17
  Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 18 of 22 PageID #:2244




Moreover, while Dr. Egan later expressed genuine regret that she was not more scrupulous in

reviewing and signing the letter, the record does not suggest that she ever fully expressed her

hesitations to Attorney Salem. Accordingly, the Court does not find by a preponderance of the

evidence that Attorney Salem violated Rule 11 by filing the July 25 Letter with this Court.

        As to the September 5 Letter, however, the preponderance of the evidence shows that the

document was not genuine and that Attorney Salem violated Rule 11 by submitting it to this Court

in support of Doe’s preliminary injunction motion. Still worse, Attorney Salem then filed a

declaration with this Court certifying the authenticity of the September 5 Letter. (Salem Decl.

¶ 18.) Attorney Salem attested that he drafted the letter, read it to Dr. Egan over the phone days

before the September 5 deadline, and obtained her approval to submit it with her typed signature.

(Id.) But Attorney Salem’s testimony at the August 6, 2018 hearing belies that assertion. He

testified that Dr. Egan dictated the September 5 Letter over the phone. (Salem Test. 294:1–17.)

Additionally, he admitted that he never had Dr. Egan’s final approval to submit the Letter to

LSAC but insisted that she had told him previously that he should “make sure” he got it in by the

deadline at all costs. (Id. at 311:5–9.)

        It would have been unethical for Attorney Salem to submit the September 5 Letter to

LSAC or to this Court even under the circumstances that Attorney Salem describes. But Attorney

Salem’s testimony as to that letter is simply not credible. His text messages with Dr. Snead show

that late on September 5, 2017, he messaged Dr. Snead letting her know that he “just wrote her

position from her first report and submitted it.” (Pl.’s Hr’g Exs., Ex. D at 14.) If Attorney Salem

had any conversations with Dr. Egan regarding the September 5 Letter, he surely would have

referred to those conversations in his text message, rather than to her “first report.” Moreover, Dr.

Egan’s nonresponse to Attorney Salem’s text message and numerous emails show that she was not




                                                 18
 Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 19 of 22 PageID #:2245




cooperating with his appeal to LSAC. Dr. Egan did not have phone service or email access around

September 5, as she was on vacation in a remote place. But there are no records showing that she

attempted to contact Attorney Salem even after she returned. If Dr. Egan had been involved in

drafting the September 5 Letter and adamant that Attorney Salem submit it on time, the Court

would expect her to have replied to his messages at some later date to explain her delayed

response or inquire as to whether Attorney Salem was able to submit the letter. The

correspondence between Attorney Salem and Dr. Egan is more consistent with Dr. Egan’s

vehement denial that she ever spoke to him regarding the September 5 Letter. Finally, the

September 5 Letter contains the same language offering Dr. Snead’s office as an alternate testing

center for Doe that Dr. Egan had previously removed from the July 25 Letter. (Def.’s Exs. to Egan

Dep., Ex. H at 36.) The presence of this language, which Dr. Egan previously found objectionable,

further indicates that she was not involved in drafting the September 5 Letter.

       Because the Court finds that Attorney Salem added Dr. Egan’s typed signature to the

September 5 Letter without her permission and submitted it to LSAC and the Court, the Court

finds that Attorney Salem engaged in sanctionable conduct. To determine the appropriate relief for

LSAC as a result of this misconduct, the Court next considers the merits of Doe’s cross-motion

for sanctions against LSAC and its counsel.

       II.     Doe’s Motion for Sanctions Against LSAC and Attorney Burgoyne

       The Court finds no merit in Doe’s Rule 11(c) motion for sanctions against LSAC and

Attorney Burgoyne. As an initial matter, the Court notes that Doe filed his cross-motion four

months after LSAC’s own sanctions motion and seventeen days after Dr. Egan’s deposition

testimony disavowing the July 25 and September 5 Letters. This timing suggests that the primary

purpose of Doe’s motion was to retaliate against LSAC and its counsel. Then, several months




                                                19
    Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 20 of 22 PageID #:2246




after Dr. Egan testified at this Court’s July 17, 2018 sanctions hearing, Attorney Salem filed a

separate defamation lawsuit against her regarding statements she made under oath. (See Compl.,

Salem v. Egan, No. 18-cv-07708 (N.D. Ill. Nov. 19, 2018), Dkt. No. 1.) 9 Even before reaching the

evidentiary record as to Doe’s motion for sanctions, his counsel’s pattern of retributive conduct

against LSAC, Attorney Burgoyne, and Dr. Egan calls into question the motion’s underlying

merits.

          Moreover, while Doe asserts that Attorney Burgoyne blackmailed Dr. Egan into signing a

“false declaration,” (Pl.’s Sanctions Mot.), the Court finds that everything included in Dr. Egan’s

declaration appears to be true and is supported by her subsequent testimony. Dr. Egan’s

declaration asserts, most pertinently, that she made a few changes to and signed the July 25 Letter,

though she realized in hindsight that it was a mistake; that she never completed a diagnosis of

Doe; and that she never approved the September 5 Letter. (Def.’s Sanctions Mot., Ex. 1, Egan

Decl. ¶¶ 5–7, 9.) As discussed above, Dr. Egan’s testimony at the evidentiary hearing persuaded

the Court that she deeply regretted her involvement in the July 25 Letter; that she could not have

properly evaluated Doe at the July Meeting with Attorney Salem present the entire time; and that

she never wrote or signed off on the September 5 Letter. Accordingly, Attorney Burgoyne did not

violate Rule 11(b) by drafting and submitting Dr. Egan’s declaration to this Court.

          Putting aside the Rule 11(b) issues Doe raises, the Court would find it sanctionable for an

attorney to use threats or blackmail to convince a witness to sign a declaration, even if the

document contained only truthful statements. But there is no evidence suggesting that Attorney

Burgoyne obtained Dr. Egan’s declaration using threats or blackmail. The only proffered grounds

for Doe’s sanctions motion was a declaration by Attorney Salem, attesting that Dr. Snead told him


9
  Attorney Salem’s case has since been dismissed for lack of subject-matter jurisdiction. (See Order, Salem
v. Egan, No. 18-cv-07708 (July 30, 2019), Dkt. No. 32.)



                                                   20
     Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 21 of 22 PageID #:2247




Dr. Egan became very upset after a phone call with Attorney Burgoyne, “something to do with her

not being licensed in Illinois.” (Pl.’s Sanctions Mot., Ex. 1, Salem Decl. II ¶ 20.) Attorney

Salem’s declaration is inconsistent with Dr. Snead’s testimony at the evidentiary hearing that she

first heard Dr. Egan did not have a license to practice psychology in Illinois from Attorney Salem

himself. (Snead Test. 126:13–21.) Additionally, Dr. Snead’s deposition testimony plainly

contradicts Attorney Salem’s declaration and Doe’s sanctions motion. Dr. Snead explained that

after Dr. Egan’s phone call with Attorney Burgoyne on November 21, 2017, Dr. Egan expressed

anger toward Attorney Salem for submitting the September 5 Letter under her name without her

consent, not toward LSAC or its counsel. (Snead Dep. 62:20–63:5.) Both Dr. Egan and Attorney

Burgoyne recall their phone conversation as pleasant and professional, and both deny that the

subject of Dr. Egan’s license ever came up. 10 Dr. Egan and Attorney Burgoyne’s subsequent

email correspondences are friendly in tone, reinforcing their testimonies that their call was entirely

civil. 11

            Based on the absence of any credible evidence that LSAC’s counsel engaged in

sanctionable conduct, Doe’s cross-motion for sanctions is denied.

            III.   Imposition of Sanctions Against Attorney Salem

            LSAC requests that this Court dismiss Doe’s lawsuit with prejudice and require Attorney

Salem to reimburse LSAC for all its legal fees associated with the case. There is no doubt that

Attorney Salem’s misconduct here was deeply concerning. Accordingly, pursuant to this Court’s

10
  The Court notes that even if Attorney Burgoyne had upset Dr. Egan by asking about her credentials, he
would not have engaged in sanctionable behavior. Doe had described Dr. Egan as his expert witness.
Pursuant to Federal Rule of Evidence 702, Dr. Egan’s training and education as an expert witness would
have been a relevant and appropriate topic for Attorney Burgoyne to bring up on their call.

11
  Dr. Egan emailed Attorney Burgoyne her signed declaration on Thanksgiving Day, November 23, 2017,
along with a note thanking him for his assistance and wishing him a happy holiday. (Def.’s Exs. to Egan
Dep., Ex. H at 20.) Attorney Burgoyne replied the following day, “Received! Have been off my email
today or would have responded sooner. Thanks again Diane.” (Id.)



                                                   21
 Case: 1:17-cv-06656 Document #: 165 Filed: 03/31/21 Page 22 of 22 PageID #:2248




inherent authority and Rule 11(c)(2), Attorney Salem is hereby ordered to reimburse LSAC for its

reasonable attorneys’ fees and costs that resulted from: (1) defending against Doe’s preliminary

injunction motion (the memorandum in support of which included the September 5 Letter as an

exhibit), (2) bringing its motion for sanctions, and (3) defending against Doe’s cross-motion for

sanctions. Finally, the Court prohibits Doe from making any further reference to the September 5

Letter in any future submissions in this case. For the purposes of any future rulings regarding the

merits of Doe’s underlying cause of action, the Court strikes the September 5 Letter from the

record.

          The Court declines to dismiss Doe’s case with prejudice. Rule 11(c)(4) requires the Court

to consider what is the least serious sanction that is still effective at deterring future misconduct.

Given the extensive litigation that occurred since Attorney Salem first filed the September 5 Letter

with this Court, his monetary penalty is likely to be significant. In the Court’s view, that penalty

should be sufficient to discourage Attorney Salem and other attorneys from engaging in such

behavior in the future.

                                           CONCLUSION

          The Court grants in part and denies in part LSAC’s motion for sanctions against Doe and

Attorney Salem. (Dkt. No. 38.) The Court denies Doe’s cross-motion for sanctions against LSAC

and Attorney Burgoyne. (Dkt. No. 68.) Doe’s counsel Attorney Salem is hereby ordered to pay

LSAC’s reasonable litigation expenses and costs in connection with the preliminary injunction

motion (Dkt. No. 20) and the cross-motions for sanctions.

                                                       ENTERED:


Dated: March 31, 2021                                  __________________________
                                                       Andrea R. Wood
                                                       United States District Judge




                                                  22
